266 P.3d 221 (2012)
STATE of Washington, Respondent,
v.
Michele K. ANDERSON, Petitioner.
No. 86723-2.
Supreme Court of Washington.
January 5, 2012.

ORDER
¶ 1 Department II of the Court, composed of Chief Justice Madsen and Justices Chambers, Fairhurst, Stephens and Gonzalez, considered this matter at its January 4, 2012, Motion Calendar and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petitioner's Motion for Discretionary Review is denied. The Respondent's Motion to Appoint Counsel is denied.
/s/ Madsen, C.J.
CHIEF JUSTICE